13‐1624‐cv
Loginovskaya v. Batratchenko, et al.


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                              August Term, 2013

                  (Argued: January 8, 2014      Decided: September 4, 2014)

                                            Docket No. 13‐1624‐cv

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x
LUDMILA LOGINOVSKAYA,

                            Plaintiff‐Appellant,

                  ‐ v.‐

OLEG BATRATCHENKO, THOR UNITED CORP.,
THOR UNITED CORP. (NEVIS), THOR ASSET
MANAGEMENT INC., THOR REAL ESTATE 
MANAGEMENT LLC, THOR OPTI‐MAX LLC, THOR 
CAPITAL LLC, THOR FUTURES LLC, THOR 
REALTY LLC, THOR GUARANT REAL ESTATE 
FUND, LTD. (BVI), THOR REAL ESTATE 
MASTER FUND, LTD., THOR OPTIMA LLC, THOR 
REALTY HOLDINGS LLC, JOHN DOES 1‐20, 
TATIANA SMIRNOVA, THOR OPTI‐MAX FUND, 
LTD.,

                            Defendants‐Appellees.*
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x



     * The Clerk of Court is respectfully directed to amend the official caption in
this case to conform with the caption above.
      Before:            JACOBS, LOHIER and DRONEY, Circuit Judges.

      Ludmila Loginovskaya appeals from a judgment of the United States

District Court for the Southern District of New York (Oetken, J.), dismissing her

Amended Complaint for failure to state a claim under the Commodities

Exchange Act, 7 U.S.C. § 1 et seq., and declining to exercise supplemental

jurisdiction over her remaining state law claims.  We conclude that the

presumption against extraterritorial effect and the domestic transaction test of

Morrison v. National Australia Bank Ltd., 561 U.S. 247, 130 S. Ct. 2869 (2010),

apply to a private right of action brought under Section 22 of the Commodities

Exchange Act.  Affirmed.

      Judge LOHIER dissents in a separate opinion.

                                      CHRISTOPHER M. EGLESON (Nancy
                                      Chung and Roxanne Tizravesh, on the
                                      brief), Akin Gump Strauss Hauer & Feld
                                      LLP, New York, N.Y., for Plaintiff‐
                                      Appellant.

                                      JUDITH M. WALLACE (Gary D. Sesser and
                                      Alexander Malyshev, on the brief), Carter
                                      Ledyard & Milburn LLP, New York, N.Y.,
                                      for Defendants‐Appellees.




                                         2
DENNIS JACOBS, Circuit Judge:

      Ludmila Loginovskaya appeals from a judgment of the United States

District Court for the Southern District of New York (Oetken, J.), dismissing,

pursuant to Fed. R. Civ. P. 12(b)(6), her claims under the Commodities Exchange

Act (“CEA”), 7 U.S.C. § 1 et seq., and declining to exercise supplemental

jurisdiction over her state law claims.  The district court held that the domestic

transaction test announced in Morrison v. National Australia Bank Ltd., 561 U.S.

247, 130 S. Ct. 2869 (2010), applies to Loginovskaya’s CEA claim, and that her

Amended Complaint failed to adequately allege a domestic transaction.  Because

the district court dismissed Loginovskaya’s only federal claim, it declined to

exercise supplemental jurisdiction over her remaining state law claims.  On

appeal, Loginovskaya argues the district court erred in its application of

Morrison.

      Applying the reasoning of Morrison, we agree with the district court that a

private right of action brought under CEA § 22 is limited to claims alleging a

commodities transaction within the United States.  Because Loginovskaya fails to

allege a domestic commodities transaction, we affirm the district court’s

judgment.  Because we affirm on the basis of § 22, we do not reach


                                          3
Loginovskaya’s argument regarding the territorial reach of the antifraud

provision in CEA § 4o.




                                 BACKGROUND1

      The Thor Group, an international financial services organization based in

New York, manages investment programs, chiefly in commodities futures and

real estate.  Among the Thor Group entities are: 1) Thor Guarant, which invests

in real estate holdings and development; 2) Thor Optima, which invests in

options, futures, securities, and financial instruments; and 3) Thor Opti‐Max,

which invests in the combined assets of Thor Guarant and Thor Optima.  Also

part of the Thor Group is Thor United, an entity that maintains “integrated

accounts” through which it invests in Thor Guarant, Thor Optima, and Thor

Opti‐Max on behalf of investors.  Several Thor entities are registered participants

in the commodities markets as commodity pool operators or commodity trading

advisors.  Am. Compl., J.A. at 72‐73.  




     1 The following facts are derived entirely from the plaintiff’s Amended
Complaint, which we presume to be true at this stage of the proceeding.  See, e.g.,
DeJesus v. HF Mgmt. Servs., LLC, 726 F.3d 85, 87 (2d Cir. 2013).  

                                          4
      Defendant Oleg Batratchenko, a U.S. citizen resident in Moscow, is the

Group’s chief executive officer; in this role, he is a director for the three Thor

programs.  Defendant Tatiana Smirnova is a director for the Thor Opti‐Max and

Thor Guarant programs, and has served in various managerial capacities in the

Thor entities.

      Loginovskaya, a Russian citizen residing in Russia, was solicited by

Batratchenko in January 2006 to invest in the Thor programs.  Id. at 57.  He

provided her with brochures, investment memoranda, and other materials,

written in Russian, describing the opportunity.  Id.  Batratchenko and his agents

represented to her that she could withdraw her principal and returns at any time

upon a set period of notice, that risk would be controlled, that the funds were

managed by experienced experts in futures trading and investment (Peter

Kambolin and Alexei Chekhlov), and that the programs would be audited

regularly by reputable firms.  Id. at 57‐58.  

      Influenced by these representations, Loginovskaya entered into two

investment contracts with Batratchenko and Thor United in 2006 and 2007.  These

contracts expressly incorporated the investment memoranda earlier provided to

Loginovskaya.  Pursuant to the contracts, Loginovskaya transferred a total of


                                           5
$720,000 to Thor United’s bank accounts in New York, which were subsequently

drawn down to a remaining principal of $590,000.

      Loginovskaya’s account statements over ensuing years generally showed

positive returns.  Around May 2009, Loginovskaya sought to realize her gains

and withdraw her remaining account funds.  No money was forthcoming, and no

further monthly account statement was dispatched until the statement dated

November 2009, which reported for the first time that her investment had lost

more than half its value since May.  Loginovskaya again requested the return of

her funds, unsuccessfully.

      Investors were put off with false assurances that the programs were

experiencing a temporary dip in liquidity, that cash would be available shortly,

and that the Thor programs would be providing detailed financial statements to

the investors.  An April 2010 letter from Batratchenko falsely contended that,

“due to onerous new regulations in the United States, investors could not

withdraw their funds from the investment accounts without providing”

burdensome documentation.  Id. at 66 (emphasis omitted).  

      Since 2010, Loginovskaya has learned that the Thor programs used

investors’ funds in a manner inconsistent with the investment contracts.  Between


                                        6
2006 and 2009, Batratchenko caused the Thor entities to extend $40 million in

unsecured loans to Atlant Capital Holdings LLC.  Id. at 67.  Atlant, which is not

an affiliate of the Thor programs, makes equity investments in commercial and

residential property in New York using funds loaned by Thor Real Estate Master

Fund, Ltd.  Atlant was undercapitalized, its real estate investments failed, the

unsecured loans were defaulted, and the Thor entities could not recover

Loginovskaya’s funds.  Batratchenko and Smirnova had personal financial

interests in Atlant’s real estate activity.  See id. at 67‐70. 

       This action was commenced in January 2012; the Amended Complaint,

filed in June 2012, alleged that the defendants engaged in fraudulent conduct in

violation of CEA § 4o, and in violation of state law.  The district court granted

defendants’ motion to dismiss the CEA claim under Rule 12(b)(6) for failure to

state a cause of action, on the ground that the CEA claim failed Morrison’s

domestic transaction test.  See Loginovskaya v. Batratchenko, 936 F. Supp. 2d 357,

367‐75 (S.D.N.Y. 2013).  Because Loginovskaya failed to allege a plausible federal

cause of action, the court declined to exercise supplemental jurisdiction over her

state law claims.  See id. at 375.




                                             7
      On appeal, Loginovskaya argues the district court erred in applying the

Morrison test to her CEA claim.

                                   DISCUSSION

      “We review de novo the grant of a motion to dismiss for failure to state a

claim upon which relief can be granted under Federal Rule of Civil Procedure

12(b)(6).”  Harris v. Mills, 572 F.3d 66, 71 (2d Cir. 2009).  “We consider the legal

sufficiency of the complaint, taking its factual allegations to be true and drawing

all reasonable inferences in the plaintiff’s favor.”  Id.  “‘To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face.’”  Cohen v. S.A.C. Trading

Corp., 711 F.3d 353, 359 (2d Cir. 2013) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)).




                                           I

      The CEA is a “remedial statute that serves the crucial purpose of protecting

the innocent individual investor‐‐who may know little about the intricacies and

complexities of the commodities market‐‐from being misled or deceived.” 

Commodity Futures Trading Comm’n v. R.J. Fitzgerald & Co., 310 F.3d 1321,


                                           8
1329 (11th Cir. 2002).  The CEA contains several anti‐fraud provisions to fulfill

this purpose.  Among those is § 4o:

      (1) It shall be unlawful for a commodity trading advisor, associated person
      of a commodity trading advisor, commodity pool operator, or associated
      person of a commodity pool operator, by use of the mails or any means or
      instrumentality of interstate commerce, directly or indirectly–‐

             (A) to employ any device, scheme, or artifice to defraud any client or
             participant or prospective client or participant; or 

             (B) to engage in any transaction, practice, or course of business
             which operates as a fraud or deceit upon any client or participant or
             prospective client or participant.

7 U.S.C. § 6o(1). 

      A private right of action is afforded by CEA § 22, see 7 U.S.C. § 25(a)(1),

limited to four circumstances, each of them explicitly transactional in nature:

receiving trading advice for a fee, making a contract of sale of any commodity for

future delivery or the payment of money to make such a contract, placing an

order for purchase or sale of a commodity, or market manipulation in connection

with a swap or contract for sale of a commodity.  See id.; Klein & Co. Futures, Inc.

v. Bd. of Trade of N.Y., 464 F.3d 255, 262 (2d Cir. 2006) (“Congress enacted CEA §

22 but enumerated the only circumstances under which a civil litigant could

assert a private right of action for a violation of the CEA or CFTA regulations.”). 

                                         9
An aggrieved party otherwise may seek recovery through an administrative

proceeding at the Commodity Futures Trading Commission (“CFTC”).  See 7

U.S.C. § 18.

      To ascertain the territorial scope of CEA §§ 4o and 22, we consult the

Supreme Court’s opinion in Morrison, which  decided whether § 10(b) of the

Securities Exchange Act of 1934 (“SEA”) applies extraterritorially.  See generally

130 S. Ct. 2869.  The Morrison Court relied on this canon of statutory

construction: “‘unless there is the affirmative intention of the Congress clearly

expressed’ to give a statute extraterritorial effect, ‘we must presume it is

primarily concerned with domestic conditions.’”  Id. at 2877 (quoting EEOC v.

Arabian Am. Oil Co., 499 U.S. 244, 248 (1991)).  Thus, “[w]hen a statute gives no

clear indication of an extraterritorial application, it has none.”  Id. at 2878.  

      Prior to Morrison, this Circuit applied an “effects or conducts” test to

determine whether SEA § 10(b) applied to transactions outside the United States. 

Id. at 2878‐80.  The Supreme Court rejected that test as unpredictable and because

it neglected the presumption against extraterritoriality: “Rather than guess anew

in each case, we apply the presumption in all cases, preserving a stable




                                           10
background against which Congress can legislate with predictable effects.”  Id. at

2881.

        Morrison ascertained the territorial reach of § 10(b) in two steps.  First, the

Court considered whether Congress, by clear statement, overrode the

presumption against extraterritoriality.  Courts must presume a statute lacks

extraterritorial effect “unless there is the affirmative intention of the Congress

clearly expressed.”  Id. at 2877 (quotation marks omitted).  The Court held there

was no such “affirmative indication in the [SEA] that § 10(b) applies

extraterritorially.”  Id. at 2883.  The Court observed that references in text to

“interstate commerce” or a “national public interest” in the global securities

marketplace are insufficient to overcome the presumption.  Id. at 2882. 

Moreover, “when a statute provides for some extraterritorial application, the

presumption against extraterritoriality operates to limit that provision to its

terms.”  Id. at 2883 (emphasis added).

        As Morrison acknowledged, the applicability of the presumption at the

first step is “not self‐evidently dispositive,” and “requires further analysis”:

        For it is a rare case of prohibited extraterritorial application that lacks all
        contact with the territory of the United States.  But the presumption against
        extraterritorial application would be a craven watchdog indeed if it


                                           11
      retreated to its kennel whenever some domestic activity is involved in the
      case.

Id. at 2884 (emphasis in original).  Absent a clear statement by Congress that §

10(b) has extraterritorial effect, Morrison proceeded to a second inquiry: how the

presumption affects the particular statutory provision in view of the “focus of

congressional concern.”  Id. (quotation marks omitted).  

      As the Court observed, § 10(b) punishes “only deceptive conduct ‘in

connection with the purchase or sale of any security registered on a national

securities exchange or any security not so registered.’”  Id. (quoting 15 U.S.C. §

78j(b)).  The focus of congressional concern was thus “not upon the place where

the deception originated, but upon purchases and sales of securities in the United

States.”  Id.   Accordingly, the Court limited the territorial scope of SEA § 10(b) to

domestic transactions: “purchase[s] or sale[s] . . . made in the United States, or

involv[ing] a security listed on a domestic exchange.”2  Id. at 2886. 

      The Court expressly rejected an alternative test offered by the Solicitor

General that would have weighed whether significant domestic conduct was



     2 Morrison did not further define a domestic transaction.  This Circuit
addressed that issue in Absolute Activist Value Master Fund Ltd. v. Ficeto.  See
generally 677 F.3d 60 (2d Cir. 2012).

                                          12
material to a fraud’s success.  Id.  Acknowledging that such a test would have

admirable purposes, the Court found no support for it in the statutory text.  Id. 

Not incidentally, extension of the territorial reach of the provision would lead to

the United States becoming “the Shangri‐La of class‐action litigation for lawyers

representing those allegedly cheated in foreign securities markets.”  Id.  




                                           II

      The CEA as a whole‐‐and sections 4o and 22 in particular‐‐is silent as to

extraterritorial reach.  See Starshinova v. Batratchenko, 931 F. Supp. 2d 478, 485‐

86 (S.D.N.Y. 2013) (compiling pre‐Morrison case law and holding there is no

basis to conclude the CEA applies abroad); In re LIBOR‐Based Fin. Instruments

Antitrust Litig., 935 F. Supp. 2d 666, 696 (S.D.N.Y. 2013) (stating no indication of

extraterritorial effect in the text of the CEA nor its legislative history).  Given the

absence of any “affirmative intention” by Congress to give the CEA

extraterritorial effect, we must “presume it is primarily concerned with domestic

conditions.”  Morrison, 130 S. Ct. at 2877.  We therefore proceed to consider the

“focus of congressional concern.”  Id. at 2884.




                                           13
                                          III

      Loginovskaya’s suit must satisfy the threshold requirement of CEA § 22

before reaching the merits of her § 4o fraud claim.  In determining how the

presumption against extraterritorial effect applies, we look to the focus of § 22:

domestic conduct, domestic transactions, or some other phenomenon localized to

the United States.  In § 22, the “focus of congressional concern,” Morrison, 130 S.

Ct. at 2884, is clearly transactional.  Section 22 allows a private right of action

against a person whose violation of the CEA “result[s] from one or more of the

transactions” listed in the statute: receiving trading advice for a fee; making a

contract of sale or deposit in connection with any order to make such a contract; the

purchase, sale, or order for a commodity interest; and market manipulation in

connection with a swap or contract of sale.  7 U.S.C. § 25(a)(1).  “The common

thread of these four subdivisions is that they limit claims to those of a plaintiff

who actually traded in the commodities market.”  Klein, 464 F.3d at 260 (emphasis

added).  Given that CEA § 22 limits the private right to suits over transactions,

the suits must be based on transactions occurring in the territory of the United

States.




                                           14
      “Traditionally, courts have looked to the securities laws when called upon

to interpret similar provisions of the CEA.”  Saxe v. E.F. Hutton & Co., 789 F.2d

105, 109 (2d Cir. 1986).  Therefore, Morrison’s domestic transaction test in effect

decides the territorial reach of CEA § 22.  A private right of action exists only

when a plaintiff shows that one of the four transactions listed in § 22 occurred

within the United States.

      Loginovskaya argues that Morrison governs substantive (conduct‐

regulating) provisions rather than procedural provisions such as § 22.  Morrison,

however, draws no such distinction, and holds that the presumption applies

generally to “statutes.”  See 130 S. Ct. at 2877‐78; 2881.  The broad thrust of

Morrison is actually to the contrary: the majority opinion reins in lower courts

that were “disregard[ing] . . . the presumption against extraterritoriality” that had

been “long and often recited in [Supreme Court] opinions.”  Id. at 2878. 

Morrison thus simplified and reinforced this canon of construction, and thereby

discouraged courts from making fussy distinctions in deciding whether or not

the presumption applies.  Loginovskaya’s argument urges us to ignore




                                          15
Morrison’s course correction.3

      Loginovskaya’s proposed distinction in this context‐‐between substantive

provisions and those that only create a cause of action–‐is also foreclosed by

Kiobel v. Royal Dutch Petroleum Co., 133 S. Ct. 1659, 1665 (2013).  Kiobel  applied

the presumption against extraterritoriality to the Alien Tort Statute, which

“provides district courts with jurisdiction to hear certain claims, but does not

expressly provide any causes of action”; “[i]t does not directly regulate conduct

or afford relief.”  Id. at 1664.  Thus Kiobel (like Morrison) recognizes that a

statutory private right of action reflects congressional choices over the role of the

federal courts in adjudicating some claims and not others.

      Our reading of CEA § 22 is further consistent with this Court’s precedent

regarding extraterritoriality.  Saying that a private right of action requires a

domestic transaction is not the same thing as applying the presumption based on



     3 In Blazevska v. Raytheon Aircraft Co., the Ninth Circuit decided whether the
presumption against extraterritorial effect applied to a procedural statute that
“only regulates the ability of a party to seek compensation from . . . airplane
manufacturers in American courts.”  522 F.3d 948, 953 (2008).  Because the statute
was merely procedural and “not a statute governing the substantive standards
involved in tort claims,” id. at 953, the court held that the presumption did not
apply, id. at 954‐55.  Blazevska, however, was decided prior to Morrison and,
therefore, carries little (if any) clout.

                                          16
“the identity of the defendant.”4  Balintulo v. Daimler AG, 727 F.3d 174, 189‐90,

n.24 (2d Cir. 2013).  Rather, to bring a suit under § 22, the transaction at issue‐‐the

conduct underlying the suit‐‐must have occurred within the United States. 

Moreover, applying a canon of construction equally to all statutory provisions is

not the same thing as “improperly conflat[ing] the question whether a statute

confers a private right of action with the question whether the statute’s

substantive prohibition reaches a particular form of conduct.”  Gomez‐Perez v.

Potter, 553 U.S. 474, 483 (2008).  

       As Loginovskaya points out, applying Morrison to CEA § 22 draws a

distinction between private litigion and enforcement actions by the government. 

Such a result is not remarkable.  See Morrison, 130 S. Ct. at 2894 n.12, 2895

(Stevens, J., dissenting) (noting differences between the scope of actions that may

be brought by the SEC and those by private parties).  This division is consistent

with CEA § 4o’s apparent focus on the persons who are regulated without regard

to where the resulting transaction occurs.  See Alexander v. Sandoval, 532 U.S.

275, 289 (2001) (“Statutes that focus on the person regulated rather than the

individuals protected create no implication of an intent to confer rights on a


     4 Pace the dissent.

                                          17
particular class of persons.” (quotation marks omitted)); see also SEC v. Gruss,

859 F. Supp. 2d 653, 663 (S.D.N.Y. 2012).  Nor does this distinction (as

Loginovskaya contends) set up different substantive standards of conduct based

on whether the plaintiff is a private party or the government; the substantive

standards of § 4o are the same regardless of who brings the claim.  See United

States v. Vilar, 729 F.3d 62, 74‐75 (2d Cir. 2013).  Nothing in this opinion

precludes relief for a private party in these circumstances; the inability to bring a

cause of action in federal court does not restrict the ability to bring a claim before

the CFTC.  See 7 U.S.C. § 18(a)(1) (“Any person complaining of any violation of

any provision [of the CEA] . . . may . . . apply to the Commission for an order

awarding [damages].”).

      To summarize, the CEA creates a private right of action for persons

anywhere in the world who transact business in the United States, and does not

open our courts to people who choose to do business elsewhere. 




                                          IV

      In the context of SEA § 10(b), we explained that there are two ways to

allege a “domestic transaction.”  See  Absolute Activist, 677 F.3d at 68.  First, “it is


                                           18
sufficient for the plaintiff to allege that title to the [security] was transferred

within the United States.”  Id.  Second, a plaintiff may allege facts showing “that

the parties incurred irrevocable liability within the United States: that is, that the

purchaser incurred irrevocable liability within the United States to take and pay

for a security, or that the seller incurred irrevocable liability within the United

States to deliver a security.”  Id.

      Given our holding that Morrison applies to a private right of action under

CEA § 22‐‐and the parallels between the CEA and SEA‐‐there is no reason why

Absolute Activist’s formulation should not apply here.  Loginovskaya alleges her

claim arises from the purchase, sale, or placing an order for the purchase or sale

of an interest or participation in a commodity pool.5  See 7 U.S.C. §

25(a)(1)(C)(iii).  She must therefore demonstrate that the transfer of title or the

point of irrevocable liability for such an interest occurred in the United States.

      Loginovskaya argues that the Amended Complaint shows that title to her

interest in Thor Opti‐Max was transferred in New York.  We disagree. 


     5 Loginovskaya’s Amended complaint also alleges she received trading advice
for a fee.  See 7 U.S.C. § 25(a)(1)(A).  As the district court observed, however,
there are no allegations in the complaint of Loginovskaya receiving trading
advice.  See 936 F. Supp. 2d at 373.  We therefore consider only her allegations
regarding the purchase or sale of an interest in a commodity pool.

                                           19
Loginovskaya contracted directly with Thor United only.  Am. Compl., J.A. at 60. 

According to the Investment Memoranda incorporated in the contract with Thor

United, Thor United invested these assets in the Thor Programs and held them

for the benefit of its investors.  See S.D.N.Y. Dkt. No. 32 Ex. 1B ¶ 3.1.  Thus title to

the Thor programs was held by Thor United; title was not in the individual

investor.  See id. at ¶ 5.8.6  All Loginovskaya purchased was an interest in Thor

United.  Nowhere does she allege that title to her Thor United shares was

transferred within the United States.

      Loginovskaya’s complaint likewise fails to allege that Thor United incurred

irrevocable liability within the United States.  At all times, Loginovskaya resided

in Russia.  Batratchenko solicited her investment while in Russia using

investment materials written in Russian.  The investment contracts with Thor

United were negotiated and signed in Russia.  True, Thor United is incorporated


     6 Although the Investment Memoranda are not part of the complaint, we may
consider documents which the complaint incorporates by reference or relies
heavily upon.  See, e.g., DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 111 (2d
Cir. 2010).  Loginovskaya acknowledges that her complaint incorporates the
Investment Memoranda by reference, though she does not concede the accuracy
of the translations.  Appellant Br. at 14, n.47.  Even if we did not rely on the
Investment Memoranda, however, the only plausible inference permitted by the
complaint is that Loginovskaya invested in Thor United and gave Thor United
discretion over her investment.

                                           20
in New York; but “a party’s residency or citizenship is irrelevant to the location

of a given transaction.”  Absolute Activist, 677 F.3d at 70.7  Russia (not the United

States) is where Loginovskaya and the defendants reached a “meeting of the

minds.”  Id. at 68; see also Vilar, 729 F.3d at 77‐78 (holding a transaction was

domestic because the contract negotiations, correspondence, and execution

occurred in the United States).    

      Loginovskaya emphasizes that she was required to wire transfer her funds

to Thor’s bank account in New York.  These transfers, however, were actions

needed to carry out the transactions, and not the transactions themselves‐‐which

were previously entered into when the contracts were executed in Russia.  The

direction to wire transfer money to the United States is insufficient to

demonstrate a domestic transaction.  See Vilar, 729 F.3d at 77 n.10.  




     7 Loginovskaya attempts to distinguish this portion of Absolute Activist by
pointing out that the residency or citizenship of natural persons is different from
corporate entities.  See Appellant Br. at 60, n.185.  She argues that, although
natural persons can be physically present in a jurisdiction other than where they
are resident, a corporation is only located in the jurisdiction where it exists as a
creature of law.  Taken to its logical conclusion, any transaction with a United
States corporation would constitute a domestic transaction.  We reject this
argument because it would expand Morrison’s transaction test beyond the scope
of the “conduct and effects” test with which Morrison dispensed.  

                                         21
      Similarly, the “safe harbor” provisions in the contracts were a part of the

larger contract executed in Russia.  These provisions permitted Loginovskaya

fifteen days to freely withdraw her funds from Thor’s New York bank account

after her initial transfer.  The end of the fifteen‐day waiting period, however, was

not the start of the transaction.  Much like the direction to wire transfer the funds

to Thor’s New York account, these provisions merely implemented an aspect of a

transaction that was executed in Russia.




                                           V

      Loginovskaya argues that grafting Morrison’s domestic transaction test

onto CEA § 22 is anomalous because § 4o reaches more broadly.  The basis of her

argument is that the “focus of congressional concern,” Morrison, 130 S. Ct. at

2884, in CEA § 4o is on domestic commodities market participants‐‐not domestic

transactions.  The contention that Morrison’s transaction test is inapplicable to

§ 4o’s antifraud protection is not without merit.  See Loginovskaya, 936 F. Supp.

2d at 369 (observing that “Morrison’s transaction test is not immediately

applicable to § 4o”); c.f. CEA § 4o, 7 U.S.C. § 6o (protecting against “prospective

clients or participants” (emphasis added)); Morrison, 130 S. Ct. at 2887


                                          22
(distinguishing the wire fraud statute from SEA § 10(b) because the wire fraud

statute has no requirement that the prohibited conduct be “‘in connection with’

any particular transaction or event”); Ebrahimi v. E.F. Hutton & Co., 852 F.2d 516,

519 (10th Cir. 1988) (noting that CEA § 4b, rather than § 4o, is “most closely

analogous to the antifraud provision” of SEA § 10(b)); Gruss, 859 F. Supp. 2d at

662 (holding that Morrison’s transaction test does not apply to Section 206 of the

Investment Advisers Act of 1940 because its focus is on the investment advisor). 

But see Starshinova, 931 F. Supp. 2d at 486‐87.  Nevertheless, we do not have to

decide how the presumption against extraterritorial effect defines the reach of §

4o.  Our conclusion that Morrison’s domestic transaction test applies to CEA § 22

is not anomalous; if § 4o regulates the conduct of domestic commodities market

participants in other countries, it would seem Congress has allowed a remedy

through the CFTC.  See 7 U.S.C. § 18.

          

                                  CONCLUSION

      While the CEA may reach and regulate the conduct of the Thor defendants,

Loginovskaya cannot pursue her cause of action in federal court because: the

presumption against extraterritorial effect applies to CEA § 22; that provision


                                         23
requires a commodities transaction; and Loginovskaya has not alleged a

domestic commodities transaction.  The judgment is affirmed.




                                      24
LOHIER, Circuit Judge, dissenting: 

      If we accept her allegations as true, Ludmila Loginovskaya in a sense 

never had a chance.  Enticed by the array of investment opportunities in the 

vaunted commodities markets of the United States, she was the victim of an old‐

fashioned fraud that a more perceptive investor, or a United States regulator, 

might have identified from a mile away.  The main individual perpetrator of the 

fraud, defendant Oleg Batratchenko, is a United States citizen registered as a 

“principal” of commodity pool operators and commodity trading advisors under 

the Commodity Exchange Act (“CEA” or “Act”) and a member of the National 

Futures Association.  Most of the Thor corporate defendants are based in the 

United States and several are registered under the Act as commodity pool 

operators or commodity trading advisors.  At least one of the corporate 

defendants, Thor Opti‐Max Fund, Ltd., is a registered commodity pool.   

      Batratchenko, as CEO of the Thor Group, first approached Loginovskaya 

in Moscow in 2006 and, with a series of misrepresentations about the nature of 

the Thor investment programs, convinced her to invest in the programs by 

sending nearly $400,000 to an account in New York.  A second meeting, and a 

similar series of misrepresentations, convinced her to cough up another $320,000 
investment.  The defendants assured Loginovskaya that she could redeem her 

investment at any time and that the funds in two Thor programs would be 

invested in commodity futures using particular trading strategies—otherwise, 

they “would be placed in risk‐free U.S. money market accounts when not 

engaged in such trading”; that a Columbia University professor, described as 

”highly experienced in futures trading,” would manage the investments and 

conduct regular valuations; and that “[r]eputable international audit firms” were 

auditing the Thor programs.  None of these claims were true, and the defendants 

unlawfully diverted Loginovskaya’s money for their own use in the United 

States.   

              My colleagues in the majority will not dispute that the defendants’ 

allegedly fraudulent acts were sufficiently domestic to fall within the scope of 

CEA § 4o, the Act’s main antifraud provision,1 notwithstanding the application 



                                                            
1    Section 4o provides, in relevant part:  
 
              (1) It shall be unlawful for a commodity trading advisor, associated 
              person of a commodity trading advisor, commodity pool operator, 
              or associated person of a commodity pool operator, by use of the 
              mails or any means or instrumentality of interstate commerce, 
              directly or indirectly— 
              (A) to employ any device, scheme, or artifice to defraud any client or 
              participant or prospective client or participant; or  
                                                               2 
 
of the presumption against extraterritoriality reiterated in Morrison v. National 

Australia Bank Ltd., 561 U.S. 247 (2010).  In other words, had Loginovskaya 

resided on Main Street, U.S.A. or Sutton Place, New York rather than in Surgut, 

Russia at the time she made her investments, we all agree that her suit would 

have been allowed to proceed:  a large part of the defendants’ scheme transpired 

in the United States, involved United States actors regulated by the CEA, and 

was premised on false promises to invest Loginovskaya’s money in commodities 

markets in the United States, in violation of § 4o.  I would start and end the 

Morrison inquiry there, and vacate the decision of the District Court.   

              Instead, the majority opinion affords an extra, unfounded layer of 

protection to the defendants by applying the presumption against 

extraterritoriality and the Morrison transaction test to § 22 of the CEA, which 

authorizes (and limits) private rights of action under the Act but does not 




                                                                                                                                                                                               
                                                                                                                                                                                               
      (B) to engage in any transaction, practice, or course of business 
      which operates as a fraud or deceit upon any client or participant or 
      prospective client or participant.  
       
7 U.S.C. § 6o. 
 
 
 
                                                                                             3 
 
regulate any conduct.2  Under the rule announced today, private victims of 

commodities fraud will be required to allege a separate domestic commodities 

                                                            
2     Section 22 provides, in relevant part:  
 
      (1) Any person (other than a registered entity or registered futures 
      association) who violates this chapter or who willfully aids, abets, 
      counsels, induces, or procures the commission of a violation of this chapter 
      shall be liable for actual damages resulting from one or more of the 
      transactions referred to in subparagraphs (A) through (D) of this 
      paragraph and caused by such violation to any other person— 
      (A) who received trading advice from such person for a fee; 
      (B) who made through such person any contract of sale of any commodity 
      for future delivery (or option on such contract or any commodity) or any 
      swap; or who deposited with or paid to such person money, securities, or 
      property (or incurred debt in lieu thereof) in connection with any order to 
      make such contract or any swap; 
      (C) who purchased from or sold to such person or placed through such 
      person an order for the purchase or sale of— 
      (i) an option subject to section 6c of this title (other than an option 
      purchased or sold on a registered entity or other board of trade); 
      (ii) a contract subject to section 23 of this title; or 
      (iii) an interest or participation in a commodity pool; or 
      (iv) a swap; or 
      (D) who purchased or sold a contract referred to in subparagraph (B) 
      hereof or swap if the violation constitutes— 
      (i) the use or employment of, or an attempt to use or employ, in connection 
      with a swap, or a contract of sale of a commodity, in interstate commerce, 
      or for future delivery on or subject to the rules of any registered entity, any 
      manipulative device or contrivance in contravention of such rules and 
      regulations as the Commission shall promulgate by not later than 1 year 
      after July 21, 2010; or 
      (ii) a manipulation of the price of any such contract or swap or the price of 
      the commodity underlying such contract or swap. 
       
7 U.S.C. § 25(a)(1).  
                                                               4 
 
transaction even if they adequately plead a violation of § 4o, which does not 

require such a transaction.  In fashioning this new rule, the majority 

misunderstands both the commodities laws of the United States and the 

presumption against extraterritoriality.  As I explain, the presumption has 

nothing to do with statutory provisions, like § 22, that merely define who may 

assert a private right of action. 

      I.     Section 22 

      “[The] canon of statutory interpretation known as the presumption against 

extraterritorial application . . . reflects the presumption that United States law 

governs domestically but does not rule the world.”  Kiobel v. Royal Dutch 

Petroleum Co., 133 S. Ct. 1659, 1664 (2013) (quotation marks omitted).  Absent 

clear congressional intent to the contrary, the presumption limits the application 

of our statutes regulating conduct to the territory of the United States.   

Accordingly, we “typically apply the presumption to discern whether an Act of 

Congress regulating conduct applies abroad.”  Id. (emphasis added); see also 

Morrison, 561 U.S. at 266–67 (focusing on the conduct regulated by § 10(b) of the 

Securities Exchange Act).  But it was never meant to close our courts, as the 

majority opinion does, to legitimate claims that those laws have been violated.   



                                          5 
 
      In my view, Kiobel, on which the majority relies, actually endorses the 

distinction between “substantive provisions and those that only create a cause of 

action,” Majority Op. at 16, and underscores that the presumption applies only to 

the former.  Kiobel explains that the jurisdictional grant in the Alien Tort Statute 

(“ATS”) is “best read as having been enacted on the understanding that the 

common law would provide a cause of action for [a] modest number of 

international law violations,” Kiobel, 133 S. Ct. at 1663 (alteration in original) 

(quotation marks omitted), while the statute itself permits courts to “craft 

remedies for the violation of new norms of international law,” id. at 1664 

(quotation marks omitted).  Relying on Kiobel’s description of the ATS’s dual 

structure as both a jurisdictional grant and a substantive provision of law, we 

recently clarified that “the presumption against extraterritoriality applies to the 

statute, or at least the part of the ATS that ‘carries with it an opportunity to 

develop common law,’ and ‘allows federal courts to recognize certain causes of 

action.’”  Balintulo v. Daimler AG, 727 F.3d 174, 191 (2d Cir. 2013) (emphasis in 

original) (citations omitted) (quoting Sosa v. Alvarez‐Machain, 542 U.S. 692, 731 

n.19 (2004), and Kiobel, 133 S. Ct. at 1664).  In other words, the ATS is a hybrid 

statute as it pertains to the presumption, in the sense that it both grants 



                                           6 
 
jurisdiction for tort claims brought by non‐citizens and permits our courts to 

“engage in common‐law development,” id., thereby regulating conduct.   

      As indicated above, unlike § 4o and the ATS, § 22 does not purport to 

regulate conduct, impose liability for particular actions, or define a plaintiff’s 

claims under the CEA.  It merely “limit[s] the categories of persons that can seek 

remedies under the statute,” Klein & Co. Futures, Inc. v. Bd. of Trade of the City 

of N.Y., 464 F.3d 255, 260 (2d Cir. 2006) (emphasis added), and prescribes who 

can pursue a private action for violations of substantive provisions of the CEA.  

To maintain a private cause of action, of course, a private plaintiff must have 

participated in one or more of the commodities transactions listed in §  22(a)(1).  

But these transactions are defined in other, substantive provisions of the CEA 

that prohibit certain types of conduct, and § 22 requires that a private party claim 

a violation of one of these substantive provisions, like § 4o.  

      Overlooking this distinction and the central question whether § 4o reaches 

the defendants’ alleged conduct, the majority opinion insists that the 

presumption must be applied “equally to all statutory provisions,” Majority Op. 

at 16, and focuses on whether § 22’s private right of action applies.  This 

approach both ignores the Supreme Court’s caution against “improperly 



                                           7 
 
conflat[ing] the question whether a statute confers a private right of action with 

the question whether the statute’s substantive prohibition reaches a particular 

form of conduct” and leads to “exceedingly strange results.”  Gomez‐Perez v. 

Potter, 553 U.S. 474, 483 (2008).   

      A simple example illustrates one pitfall of the majority opinion’s approach.  

Consider the jurisdictional statutes at 28 U.S.C. § 1331 and 18 U.S.C. § 3231.  

Although neither statute expressly rebuts the presumption, we have never 

dismissed a federal question suit involving actors or conduct abroad on the 

ground that § 1331 or § 3231 does not apply extraterritorially.  Instead, we have 

consistently considered whether the substantive federal law giving rise to the 

action (or the prosecution) reaches the conduct in question.  For the same 

reasons, it makes no sense to apply the presumption to § 22 when § 4o is the 

relevant, substantive federal provision that prohibits the defendants’ alleged 

conduct in this case. 

      The majority opinion’s approach also creates two sets of rules that depend 

solely on the identity of the party seeking to enforce § 4o: one for private parties 

located outside the United States and another for private parties located inside 

the United States and the Government.  Because there was no evidence that 



                                          8 
 
Congress intended it, we rejected a dual regime in United States v. Vilar, 729 F.3d 

62, 74–75 (2d Cir. 2013), cert. denied, 134 S. Ct. 2684 (2014), which involved a 

criminal prosecution under § 10(b) of the Securities Exchange Act, 15 U.S.C. 

§ 78j(b).  There we warned against giving “the same statutory text different 

meanings in different cases” depending on the identity of the party bringing suit.  

Id. at 75.  The same simple principle applies here.  If a private party located 

inside the United States—and, as the majority opinion implicitly acknowledges, 

Majority Op. at 17, the Government—may bring an action to enforce § 4o against 

the Thor defendants for their alleged fraud, then a private plaintiff located 

outside the United States a fortiori may do the same, so long as that plaintiff 

actually has been injured as a result of a transaction in § 22(a)(1), even if that 

transaction occurred entirely abroad.  If the defendants’ alleged actions are 

regulated by § 4o, then any party with standing and statutory authority to do so 

may bring an action to hold them liable. 

      To dampen the practical if not the legal effects of the problem its holding 

creates, the majority opinion points to CEA § 14, 7 U.S.C. § 18, a provision that 

permits private complaints to be made to the Commodity Futures Trading 

Commission (“CFTC”), the civil government agency tasked with enforcing the 



                                           9 
 
Act.3  See Majority Op. at 18 (“[T]he inability to bring a cause of action [such as 

for fraud under § 4o] in federal court does not restrict the ability [of a private 

plaintiff] to bring a claim before the CFTC.”).  I share the majority’s optimism 

that the CFTC can effectively police bad behavior.  Having announced, however, 

that “the CEA creates a private right of action for persons anywhere in the world 

who transact business in the United States, and does not open our courts to 

people who choose to do business elsewhere,” id., the majority cannot have it 

both ways.  If the presumption against extraterritoriality applies equally to every 

statutory provision in the CEA, then it surely applies to § 14 as well.  Under the 

majority’s analysis, § 14, which is silent as to its extraterritorial application, 

would have no greater extraterritorial reach than § 4o or, for that matter, § 22, 

notwithstanding its broad statutory language.  See Kiobel, 133 S. Ct. at 1665 (“[I]t 

is well established that generic terms like ‘any’ or ‘every’ do not rebut the 

presumption against extraterritoriality.”).  Of course, the majority’s instinct is 

entirely correct: foreign private plaintiffs harmed by fraudulent commodities 

transactions in violation of § 4o should have an avenue of relief.  In my view, that 
                                                            
3 CEA § 14 provides, in relevant part:  “Any person complaining of any violation 
of any provision of this chapter, or any rule, regulation, or order issued pursuant 
to this chapter, by any person who is registered under this chapter may, at any 
time within two years after the cause of action accrues, apply to the Commission 
for an order awarding [damages].”  7 U.S.C. § 18(a)(1). 
                                                               10 
 
avenue includes both § 14 and § 22, neither of which purports to regulate 

conduct and, therefore, neither of which is subject to the presumption. 

      II.    Section 4o 

      As the District Court put it, “to hold that Morrison’s presumption against 

extraterritoriality applies [to § 4o] is quite different from grafting [Morrison’s] 

transaction test onto a statutory provision whose plain language appears to resist 

such an interpretation.”  Loginovskaya v. Batratchenko, 936 F. Supp. 2d 357, 369 

(S.D.N.Y. 2013).  Lest there be any doubt, and even though the majority agrees 

with me on this point, I want to explain briefly why Morrison’s transaction test 

does not apply to § 4o and Loginovskaya’s allegations suffice to state a claim 

under that provision.   

      By its terms, § 4o does not demand that a transaction occur; it prohibits 

“fraud simpliciter, without any requirement that it be ‘in connection with’ any 

particular transaction or event.”  Morrison, 561 U.S. at 271–72 (discussing a 

similarly worded provision of the federal wire fraud statute, 18 U.S.C. § 1343).  It 

broadly forbids the use of any “device, scheme, or artifice to defraud” by any 

United States‐registered commodity trading advisor, commodity pool operator, 

or associated person, whether or not that use culminates in a commodities 



                                          11 
 
transaction.  So in addition to fraudulent transactions, § 4o prohibits “any . . . 

practice, or course of business which operates as a fraud or deceit” and includes 

frauds against “prospective” clients, which obviously do not involve a 

transaction.4   

              Loginovskaya has sufficiently alleged a violation of § 4o.  In arriving at this 

conclusion I am guided by the Supreme Court’s interpretation of similarly 

structured statutes.  For example, faced with a challenge to the extraterritorial 

application of the wire fraud statute in Pasquantino v. United States, 544 U.S. 349 

(2005), the Court held that the petitioners’ offense “was complete the moment 

they executed the scheme inside the United States” and that the locus of the 

petitioners’ conduct in the United States provided the necessary “domestic 

element” that the wire fraud statute prescribed.  Id. at 371.  The Thor defendants’ 

alleged “scheme or artifice to defraud” in violation of § 4o likewise was complete 

at least as soon as they diverted Loginovskaya’s funds in New York.  
                                                            
4 By contrast, the language of § 4b of the Act, 7 U.S.C. § 6b, mirrors the relevant 
transaction‐focused text of § 10(b) of the Securities Exchange Act.  Compare 7 
U.S.C. § 6b(a) (targeting fraudulent conduct “in connection with any order to 
make, or the making of, any contract of sale of any commodity”), with 15 U.S.C. 
§ 78j(b) (targeting the use of any manipulative or deceptive device “in connection 
with the purchase or sale of any security registered on a national securities 
exchange”).  In view of § 4b’s limitation to frauds that are “in connection with” a 
commodities transaction, the District Court’s decision might have made sense 
had Loginovskaya brought her claim under § 4b rather than § 4o. 
                                                               12 
 
Loginovskaya alleges that their deceptive scheme was executed in part in the 

United States because the defendants issued investment memoranda and 

correspondence regarding the Thor programs from New York, Loginovskaya 

wired her investment funds to New York bank accounts, account statements 

were generated in New York, and the unauthorized investments occurred in the 

United States.  See Joint App’x 49–50, 56, 74–75.  These allegations, taken 

together, satisfy the territoriality requirement under § 4o. 

      This result—one the majority should have reached—reflects the expansive 

purpose of the CEA, which expressly aims to “protect all market participants 

from fraudulent or other abusive sales practices and misuses of customer assets,” 

and to preserve the integrity of the United States commodities markets.  See 7 

U.S.C. § 5 (emphasis added).  Particularly when a vast amount of investment in 

the United States commodities markets emanates from abroad, including 

sovereign wealth funds, “all market participants” must mean all, without 

restriction to participants who engage in domestic transactions.  The legislative 

history of the Act confirms that its “fundamental purpose . . . is to insure fair 

practice and honest dealing on the commodity exchanges,” S. Rep. No. 93‐1131, 

at 1, 14 (1974), reprinted in 1974 U.S.C.C.A.N. 5843, 5844, 5856, and to encourage 



                                          13 
 
commodity pool operators, trading advisors, and other CEA‐registered entities 

to engage in honest dealing that reflects well on the commodities markets, S. 

Rep. No. 95‐850, at 12‐13 (1978), reprinted in 1978 U.S.C.C.A.N. 2087, 2101 

(discussing the trend in federal regulation toward “encouraging honest and 

sound dealing and strengthening public confidence in the nation’s rapidly 

expanding futures markets”).  Similarly, § 4l of the Act states that “the activities 

of commodity trading advisors and commodity pool operators are affected with 

a national public interest.”  7 U.S.C. § 6l.  The Act’s primary focus is on the 

regulated commodity entities—the market’s ambassadors of sorts—not on 

individual transactions.   

      For these reasons I respectfully dissent.       




                                          14